Exhibit 10.46

 

THE NEIMAN MARCUS GROUP, INC.
GENERAL

CHANGE OF CONTROL SEVERANCE PLAN

 

THIS GENERAL CHANGE OF CONTROL SEVERANCE PLAN, made and executed at Dallas,
Texas, by THE NEIMAN MARCUS GROUP, INC., a Delaware corporation, is being
established to provide for the payment of severance benefits to certain of its
eligible employees.

 


SECTION 1.               DEFINITIONS.  UNLESS THE CONTEXT CLEARLY INDICATES
OTHERWISE, WHEN USED IN THIS PLAN:


 


(A)           “AFFILIATE” MEANS, WITH RESPECT TO ANY ENTITY, ANY OTHER
CORPORATION, ORGANIZATION, ASSOCIATION, PARTNERSHIP, SOLE PROPRIETORSHIP OR
OTHER TYPE OF ENTITY, WHETHER INCORPORATED OR UNINCORPORATED, DIRECTLY OR
INDIRECTLY CONTROLLING OR CONTROLLED BY OR UNDER DIRECT OR INDIRECT COMMON
CONTROL WITH SUCH ENTITY.


 


(B)           “BOARD” MEANS THE BOARD OF DIRECTORS OF THE COMPANY.


 


(C)           “BONUS” MEANS THE AMOUNT PAYABLE TO EMPLOYEE UNDER THE COMPANY’S
APPLICABLE ANNUAL INCENTIVE BONUS PLAN WITH RESPECT TO A FISCAL YEAR OF THE
COMPANY.


 


(D)           “CAUSE” MEANS


 


(1)           THE WILLFUL AND CONTINUED FAILURE BY EMPLOYEE TO SUBSTANTIALLY
PERFORM DUTIES CONSISTENT WITH EMPLOYEE’S POSITION WITH THE COMPANY (OTHER THAN
ANY SUCH FAILURE RESULTING FROM INCAPACITY DUE TO PHYSICAL OR MENTAL ILLNESS),
AFTER A DEMAND FOR SUBSTANTIAL PERFORMANCE IS DELIVERED TO EMPLOYEE, AND
EMPLOYEE HAS FAILED TO RESUME SUBSTANTIAL PERFORMANCE OF EMPLOYEE’S DUTIES ON A
CONTINUOUS BASIS WITHIN 14 DAYS OF RECEIVING SUCH DEMAND;


 


(2)           THE WILLFUL ENGAGING BY EMPLOYEE IN CONDUCT THAT IS DEMONSTRABLY
AND MATERIALLY INJURIOUS TO THE COMPANY, MONETARILY OR OTHERWISE; OR


 


(3)           EMPLOYEE’S COMMISSION OF A FELONY, COMMISSION OF A MISDEMEANOR
INVOLVING ASSETS OF THE COMPANY, OR VIOLATION OF THE COMPANY MERCHANDISE
DISCOUNT POLICY.

 

--------------------------------------------------------------------------------


 


FOR PURPOSES OF THIS DEFINITION, NO ACT, OR FAILURE TO ACT, ON EMPLOYEE’S PART
SHALL BE DEEMED “WILLFUL” UNLESS DONE, OR OMITTED TO BE DONE, BY EMPLOYEE NOT IN
GOOD FAITH AND WITHOUT REASONABLE BELIEF THAT EMPLOYEE’S ACTION OR OMISSION WAS
IN THE BEST INTEREST OF THE COMPANY.


 


(E)           “CHANGE OF CONTROL” MEANS, AND SHALL BE DEEMED TO HAVE OCCURRED:


 


(1)           UPON THE CONSUMMATION OF ANY TRANSACTION OR SERIES OF TRANSACTIONS
UNDER WHICH THE COMPANY IS MERGED OR CONSOLIDATED WITH ANY OTHER COMPANY, OTHER
THAN A MERGER OR CONSOLIDATION THAT WOULD RESULT IN THE STOCKHOLDERS OF THE
COMPANY IMMEDIATELY PRIOR THERETO OWNING VOTING SECURITIES IMMEDIATELY
THEREAFTER (EITHER BY THE SECURITIES SUCH STOCKHOLDERS OWNED IMMEDIATELY PRIOR
THERETO REMAINING OUTSTANDING OR BY THE SECURITIES SUCH STOCKHOLDERS OWNED
IMMEDIATELY PRIOR THERETO BEING CONVERTED INTO VOTING SECURITIES OF THE
SURVIVING ENTITY) REPRESENTING MORE THAN 50% OF THE COMBINED VOTING POWER OF THE
VOTING SECURITIES OF THE COMPANY, THE ACQUIRING ENTITY OR SUCH SURVIVING ENTITY,
AS THE CASE MAY BE, OUTSTANDING IMMEDIATELY AFTER SUCH MERGER OR CONSOLIDATION;


 


(2)           IF ANY PERSON OR GROUP (AS USED IN SECTION 13(D) OF THE EXCHANGE
ACT) (OTHER THAN THE COMPANY, ANY TRUSTEE OR OTHER FIDUCIARY HOLDING SECURITIES
UNDER AN EMPLOYEE BENEFIT PLAN OF THE COMPANY, OR ANY COMPANY OWNED, DIRECTLY OR
INDIRECTLY, BY THE STOCKHOLDERS OF THE COMPANY IN SUBSTANTIALLY THE SAME
PROPORTIONS AS THEIR OWNERSHIP OF STOCK OF THE COMPANY) BECOMES THE “BENEFICIAL
OWNER” (AS DEFINED IN RULE 13D-3 UNDER THE EXCHANGE ACT) OF SECURITIES OF THE
COMPANY REPRESENTING MORE THAN 40% OF (A) THE SHARES OF THE COMPANY’S CLASS B
COMMON STOCK THEN OUTSTANDING OR (B) THE COMBINED VOTING POWER (OTHER THAN IN
THE ELECTION OF DIRECTORS) OF ALL VOTING SECURITIES OF THE COMPANY THEN
OUTSTANDING;


 


(3)           IF, DURING ANY PERIOD OF 24 CONSECUTIVE MONTHS, INDIVIDUALS WHO AT
THE BEGINNING OF SUCH PERIOD CONSTITUTED THE BOARD, AND ANY DIRECTOR WHOSE
ELECTION OR NOMINATION FOR ELECTION BY THE COMPANY’S STOCKHOLDERS WAS APPROVED
BY A VOTE OF AT LEAST TWO-THIRDS (2/3) OF THE DIRECTORS THEN STILL IN OFFICE WHO
EITHER WERE DIRECTORS AT THE BEGINNING OF THE PERIOD OR WHOSE ELECTION OR
NOMINATION FOR ELECTION WAS PREVIOUSLY SO APPROVED, CEASE FOR ANY REASON (OTHER
THAN DEATH OR DISABILITY) TO CONSTITUTE AT LEAST A MAJORITY THEREOF; OR


 


(4)           UPON THE COMPLETE LIQUIDATION OF THE COMPANY OR THE SALE OR
DISPOSITION BY THE COMPANY OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS,
OTHER THAN A LIQUIDATION OF THE COMPANY INTO A WHOLLY-OWNED SUBSIDIARY.


 


(F)            “COBRA” MEANS THE CONSOLIDATED OMNIBUS BUDGET RECONCILIATION ACT
OF 1985, AS AMENDED.


 


(G)           “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.

 

--------------------------------------------------------------------------------


 


(H)           “COMMITTEE” MEANS THE COMMITTEE DESIGNATED PURSUANT TO SECTION 7
TO ADMINISTER THIS PLAN.


 


(I)            “COMPANY” MEANS THE NEIMAN MARCUS GROUP, INC., A DELAWARE
CORPORATION AND, AFTER A CHANGE OF CONTROL, ANY SUCCESSOR OR SUCCESSORS THERETO.


 


(J)            “ELIGIBLE EMPLOYEE” MEANS AN EMPLOYEE WHOSE EMPLOYMENT WITH
EMPLOYEE’S EMPLOYER IS INVOLUNTARILY TERMINATED BY THE EMPLOYER FOR ANY REASON
OTHER THAN CAUSE (I) IN CONNECTION WITH OR IN ANTICIPATION OF A CHANGE OF
CONTROL AT THE REQUEST OF, OR UPON THE INITIATIVE OF, THE BUYER IN THE CHANGE OF
CONTROL TRANSACTION (AN “ANTICIPATORY TERMINATION”), BUT ONLY IF AN ANTICIPATED
CHANGE OF CONTROL ACTUALLY OCCURS DURING THE PERIOD IN WHICH THIS PLAN IS
EFFECTIVE (IN WHICH CASE THE EMPLOYEE’S DATE OF TERMINATION SHALL BE DEEMED TO
HAVE OCCURRED IMMEDIATELY FOLLOWING THE CHANGE OF CONTROL) OR (II) DURING THE
TWO-YEAR PERIOD BEGINNING ON THE EFFECTIVE DATE OF A CHANGE OF CONTROL;
PROVIDED, HOWEVER, THAT:


 


(1)           THE TERM “ELIGIBLE EMPLOYEE” SHALL NOT INCLUDE:


 

(I)            ANY EMPLOYEE WHO IS ELIGIBLE TO RECEIVE SEVERANCE OR SIMILAR TYPE
PAYMENTS UNDER THE PROVISIONS OF ANY OTHER SEVERANCE PAY PLAN OF, OR ANY
AGREEMENT (INCLUDING BUT NOT LIMITED TO ANY EMPLOYMENT OR SEVERANCE AGREEMENT)
WITH, AN EMPLOYER OR AN AFFILIATE,

 

(II)           A TEMPORARY EMPLOYEE, INCLUDING A PROJECT EMPLOYEE, OF AN
EMPLOYER OR ANY OTHER EMPLOYEE WHO IS NOT A REGULAR, PART-TIME OR FULL-TIME
EMPLOYEE (AS DETERMINED BY THE EMPLOYER IN ACCORDANCE WITH EMPLOYMENT POLICIES
AND PRACTICES ESTABLISHED BY SUCH EMPLOYER),

 

(III)          ANY EMPLOYEE WHO IS NOT, AS OF THE DATE IMMEDIATELY PRIOR TO HIS
OR HER TERMINATION OF EMPLOYMENT, BEING PAID ON THE EMPLOYER’S U.S.A. PAYROLL,

 

(IV)          ANY INDIVIDUAL PERFORMING SERVICES FOR AN EMPLOYER WHO IS TREATED
BY SUCH EMPLOYER AS AN INDEPENDENT CONTRACTOR, OR

 

(V)           AN EMPLOYEE WHO IS A MEMBER OF A COLLECTIVE BARGAINING UNIT WITH
WHICH AN EMPLOYER NEGOTIATES AND WITH RESPECT TO WHOM NO COVERAGE UNDER THIS
PLAN HAS BEEN PROVIDED BY A COLLECTIVE BARGAINING AGREEMENT; AND

 

--------------------------------------------------------------------------------


 


(2)           THE EMPLOYMENT OF AN EMPLOYEE SHALL NOT BE CONSIDERED TO HAVE BEEN
“INVOLUNTARILY TERMINATED” IN ANY OF THE FOLLOWING CIRCUMSTANCES:


 

(I)            AN EMPLOYEE WHOSE EMPLOYMENT WITH AN EMPLOYER IS TERMINATED BY
REASON OF A TRANSFER TO THE EMPLOY OF ANOTHER EMPLOYER OR AN AFFILIATE,

 

(II)           AN EMPLOYEE WHOSE EMPLOYMENT WITH AN EMPLOYER IS TERMINATED BY
REASON OF A TRANSFER TO THE EMPLOY OF ANOTHER ENTITY INTO WHICH THE EMPLOYER IS
MERGED OR OTHERWISE CONSOLIDATED; PROVIDED SUCH ENTITY ADOPTS THIS PLAN,

 

(III)          AN EMPLOYEE WHOSE EMPLOYMENT IS TERMINATED UPON THE EXPIRATION OF
A LEAVE OF ABSENCE BY REASON OF HIS OR HER FAILURE TO RETURN TO WORK AT SUCH
TIME OR THE ABSENCE AT SUCH TIME OF AN AVAILABLE POSITION FOR WHICH THE EMPLOYEE
IS QUALIFIED,

 

(IV)          AN EMPLOYEE WHOSE EMPLOYMENT WITH AN EMPLOYER IS TERMINATED IN
CONNECTION WITH THE SALE OF STOCK OR THE SALE OR LEASE BY SUCH EMPLOYER OF ALL
OR PART OF ITS ASSETS IF (I) SUCH EMPLOYER DETERMINES IN ITS SOLE DISCRETION
THAT EITHER (A) IN CONNECTION WITH SUCH SALE OR LEASE SUCH EMPLOYEE WAS OFFERED
EMPLOYMENT FOR A COMPARABLE POSITION AT A COMPARABLE SALARY, ANNUAL BONUS
OPPORTUNITY AND EMPLOYEE BENEFITS WITH THE PURCHASER OR LESSEE, AS THE CASE MAY
BE, OF THE EMPLOYER’S STOCK OR ASSETS OR (B) SUCH EMPLOYEE VOLUNTARILY ELECTED
NOT TO PARTICIPATE IN THE SELECTION PROCESS FOR SUCH EMPLOYMENT AND (II) THE
PURCHASER OR LESSEE ADOPTS THIS PLAN,

 

(V)           AN EMPLOYEE WHO RESIGNS FROM EMPLOYMENT WITH AN EMPLOYER FOR ANY
REASON, OR

 

(VI)          AN EMPLOYEE WHOSE EMPLOYMENT IS TERMINATED DUE TO DEATH OR TOTAL
DISABILITY.

 


(K)           “EMPLOYEE” MEANS AN EMPLOYEE OF AN EMPLOYER WHO HOLDS ONE OF THE
POSITION CLASSIFICATIONS SPECIFIED IN SCHEDULE A ANNEXED HERETO AT THE TIME OF A
CHANGE OF CONTROL OR AN EQUIVALENT POSITION AS DETERMINED BY THE COMMITTEE, WHO
IS NOT ELIGIBLE TO RECEIVE BENEFITS PURSUANT TO THE NEIMAN MARCUS GROUP, INC.
EXECUTIVE CHANGE OF CONTROL SEVERANCE PLAN AND WHO IS NOT PERFORMING SERVICES
FOR AN EMPLOYER AS A LEASED WORKER OR AN INDEPENDENT CONTRACTOR.


 


(L)            “EMPLOYER” MEANS THE COMPANY AND ANY OTHER AFFILIATE OF THE
COMPANY WHICH ADOPTS THIS PLAN WITH THE CONSENT OF THE BOARD.


 


(M)          “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 


(N)           “PLAN” MEANS THE NEIMAN MARCUS GROUP, INC. GENERAL CHANGE OF
CONTROL SEVERANCE PLAN AS IN EFFECT FROM TIME TO TIME.


 


(O)           “PLAN YEAR” MEANS THE CALENDAR YEAR.


 


(P)           “RELEASE” MEANS A RELEASE TO BE SIGNED BY AN ELIGIBLE EMPLOYEE IN
SUCH FORM AS THE COMPANY SHALL DETERMINE, WHICH SHALL, TO THE EXTENT PERMITTED
BY LAW, WAIVE ALL CLAIMS AND ACTIONS AGAINST THE EMPLOYERS AND AFFILIATES AND
SUCH OTHER RELATED PARTIES AND ENTITIES AS THE COMPANY CHOOSES TO INCLUDE IN THE
RELEASE EXCEPT FOR CLAIMS AND ACTIONS FOR BENEFITS PROVIDED UNDER THE TERMS OF
THIS PLAN (WHICH RELEASE IS NOT REVOKED BY THE ELIGIBLE EXECUTIVE).


 


(Q)           “TOTAL DISABILITY” MEANS THAT, IN THE COMPANY’S REASONABLE
JUDGMENT, EITHER (1) EMPLOYEE HAS BEEN UNABLE TO PERFORM EMPLOYEE’S DUTIES
BECAUSE OF A PHYSICAL OR MENTAL IMPAIRMENT FOR 80% OR MORE OF THE NORMAL WORKING
DAYS DURING SIX CONSECUTIVE CALENDAR MONTHS OR 50% OR MORE OF THE NORMAL WORKING
DAYS DURING 12 CONSECUTIVE CALENDAR MONTHS, OR (2) EMPLOYEE HAS BECOME TOTALLY
AND PERMANENTLY INCAPABLE OF PERFORMING THE USUAL DUTIES OF HIS EMPLOYMENT WITH
THE COMPANY ON ACCOUNT OF A PHYSICAL OR MENTAL IMPAIRMENT.


 


(R)            “WEEKLY BASE COMPENSATION” MEANS THE GREATER OF (A) THE ANNUAL
BASE COMPENSATION OR SALARY BEING PAID BY AN EMPLOYER TO THE EMPLOYEE IN EFFECT
IMMEDIATELY PRIOR TO THE DATE OF THE CHANGE OF CONTROL AND (B) THE ANNUAL BASE
COMPENSATION OR SALARY BEING PAID BY AN EMPLOYER TO THE EMPLOYEE IN EFFECT
IMMEDIATELY PRIOR TO THE EFFECTIVE DATE OF THE EMPLOYEE’S TERMINATION, IN EACH
CASE, DETERMINED PRIOR TO REDUCTION FOR ANY EMPLOYEE-ELECTED SALARY REDUCTION
CONTRIBUTIONS MADE TO AN EMPLOYER-SPONSORED NON-QUALIFIED DEFERRED COMPENSATION
PLAN OR AN EMPLOYER-SPONSORED PLAN PURSUANT TO SECTION 401(K) OR 125 OF THE
INTERNAL REVENUE CODE, AND EXCLUDING BONUSES, OVERTIME, ALLOWANCES, COMMISSIONS,
DEFERRED COMPENSATION PAYMENTS AND ANY OTHER EXTRAORDINARY REMUNERATION,
MULTIPLIED BY A FRACTION, THE NUMERATOR OF WHICH SHALL EQUAL 1 AND THE
DENOMINATOR OF WHICH SHALL EQUAL 52.


 


(S)           “YEARS OF SERVICE” MEANS THE NUMBER OF WHOLE YEARS OF CONTINUOUS
SERVICE COMMENCING ON AN ELIGIBLE EMPLOYEE’S INITIAL DATE OF EMPLOYMENT AS AN
ELIGIBLE EMPLOYEE OR, IF LATER, HIS OR HER DATE OF REEMPLOYMENT AS AN ELIGIBLE
EMPLOYEE WITH AN EMPLOYER OR AN AFFILIATE AND ENDING ON THE DATE SUCH ELIGIBLE
EMPLOYEE’S EMPLOYMENT AS AN ELIGIBLE EMPLOYEE WITH AN EMPLOYER TERMINATES
ENTITLING SUCH ELIGIBLE EMPLOYEE TO SEVERANCE PAY BENEFITS HEREUNDER; PROVIDED,
HOWEVER, THAT SERVICE PRIOR TO AN EMPLOYEE’S REEMPLOYMENT WITH AN EMPLOYER OR AN
AFFILIATE SHALL NOT BE INCLUDED IN COMPUTING YEARS OF SERVICE IF (I) TEN OR MORE
YEARS ELAPSED FROM THE DATE OF THE EMPLOYEE’S PRIOR TERMINATION OF EMPLOYMENT
WITH AN EMPLOYER OR AN AFFILIATE AND THE EMPLOYEE’S DATE OF REEMPLOYMENT AS AN
ELIGIBLE EMPLOYEE WITH AN EMPLOYER OR AN AFFILIATE, OR (II) THE EMPLOYEE WAS
PROVIDED SEVERANCE PAY OR OTHER SEVERANCE BENEFITS BY AN EMPLOYER OR AFFILIATE
AT THE TIME OF SUCH EARLIER TERMINATION OF EMPLOYMENT UNDER THIS PLAN OR ANY
OTHER SEVERANCE PAY PLAN, PROGRAM, ARRANGEMENT, POLICY OR

 

--------------------------------------------------------------------------------


 


PRACTICE OF AN EMPLOYER OR AN AFFILIATE.  IN DETERMINING THE NUMBER OF AN
EMPLOYEE’S YEARS OF SERVICE, AN EMPLOYEE’S PERIOD OF SERVICE CONSISTING OF A
PARTIAL YEAR SHALL BE ROUNDED UP OR DOWN TO THE NEAREST WHOLE YEAR.  TRANSFERS
OF EMPLOYMENT BETWEEN AND AMONG EMPLOYERS AND AFFILIATES SHALL NOT BE CONSIDERED
AN INTERRUPTION OR TERMINATION OF CONTINUOUS SERVICE FOR PURPOSES OF DETERMINING
AN ELIGIBLE EMPLOYEE’S YEARS OF SERVICE.


 


SECTION 2.               SEVERANCE BENEFITS.  EACH ELIGIBLE EMPLOYEE WHO
EXECUTES A RELEASE AT THE TIME AND IN THE MANNER PRESCRIBED BY THE COMPANY (AND
WHO DOES NOT REVOKE SUCH RELEASE) AND WHO AGREES TO BE SUBJECT TO THE
RESTRICTIVE COVENANTS SET FORTH ON EXHIBIT A SHALL BE ENTITLED TO THE FOLLOWING:


 


(A)           SEVERANCE PAY.  SUCH AN ELIGIBLE EMPLOYEE SHALL BE ENTITLED TO
RECEIVE SEVERANCE PAY FROM HIS OR HER EMPLOYER IN A LUMP SUM AMOUNT EQUAL TO THE
SUM OF (I) THE AMOUNT OF THE ELIGIBLE EMPLOYEE’S WEEKLY BASE COMPENSATION
MULTIPLIED BY A MINIMUM NUMBER OF WEEKS BASED ON SUCH ELIGIBLE EMPLOYEE’S
COMPLETION OF TWO OR LESS YEARS OF SERVICE (THE “MINIMUM WEEKS OF SEVERANCE”)
AND (II) AN ADDITIONAL NUMBER OF WEEKS OF WEEKLY BASE COMPENSATION (THE
“ADDITIONAL WEEKS OF SEVERANCE”) MULTIPLIED BY EACH YEAR OF SERVICE ABOVE THE
INITIAL TWO YEARS OF SERVICE REFERENCED IN THE PRECEDING CLAUSE (I), SUBJECT TO
A SPECIFIED A MAXIMUM NUMBER OF WEEKS OF SEVERANCE (THE “MAXIMUM WEEKS OF
SEVERANCE”).  THE MINIMUM WEEKS OF SEVERANCE, ADDITIONAL WEEKS OF SEVERANCE AND
MAXIMUM WEEKS OF SEVERANCE SHALL BE BASED ON THE ELIGIBLE EMPLOYEE’S POSITION
CLASSIFICATION, AS SPECIFIED IN SCHEDULE A ANNEXED HERETO.  FOR PURPOSES OF
CLARIFICATION AND BY WAY OF EXAMPLE ONLY, IF A COMPANY VICE PRESIDENT WAS AN
ELIGIBLE EMPLOYEE WITH TEN YEARS OF SERVICE AND ENTITLED TO 16 MINIMUM WEEKS OF
SEVERANCE, FOUR ADDITIONAL WEEKS OF SEVERANCE AND 52 MAXIMUM WEEKS OF SEVERANCE,
THE SUCH ELIGIBLE EMPLOYEE WOULD BE ENTITLED TO 48 WEEKS OF SEVERANCE (16 WEEKS,
PLUS FOUR WEEKS MULTIPLIED BY EIGHT YEARS OF SERVICE (32 WEEKS)).  IN THE EVENT
THAT AN ELIGIBLE EMPLOYEE HAS PREVIOUSLY RECEIVED SEVERANCE OR RETENTION PAY
FROM AN EMPLOYER OR AN AFFILIATE, THE AMOUNT OF WHICH WAS CALCULATED PURSUANT TO
A FORMULA BASED UPON THE EMPLOYEE’S PRIOR PERIOD OF EMPLOYMENT, AND ALL OR PART
OF SUCH PRIOR PERIOD OF EMPLOYMENT IS ALSO TAKEN INTO ACCOUNT IN DETERMINING
SUCH EMPLOYEE’S YEARS OF SERVICE HEREUNDER (SUCH COMMON PERIOD OF EMPLOYMENT TO
BE REFERRED TO HEREIN AS THE “OVERLAP YEARS”), THEN THE PORTION OF THE AMOUNT OF
THE CASH SEVERANCE BENEFIT SUCH EMPLOYEE SHALL BE ELIGIBLE TO RECEIVE PURSUANT
TO THIS PLAN IN ACCORDANCE WITH THE PRECEDING PROVISIONS OF THIS SECTION 2 THAT
IS ATTRIBUTABLE TO THE OVERLAP YEARS SHALL BE OFFSET (BUT NOT BELOW ZERO) BY AN
AMOUNT EQUAL TO THE AMOUNT OF SUCH PRIOR PAYMENT THAT WAS ATTRIBUTABLE TO THE
OVERLAP YEARS.  IN THE EVENT OF AN ANTICIPATORY TERMINATION, SUCH ELIGIBLE
EMPLOYEE SHALL ALSO BE ENTITLED TO RECEIVE AN AMOUNT EQUAL TO EMPLOYEE’S WEEKLY
BASE COMPENSATION FROM THE DATE OF EMPLOYEE’S TERMINATION THROUGH THE DATE
IMMEDIATELY FOLLOWING THE CHANGE OF CONTROL AND ANY BONUS FOR THE PREVIOUSLY
COMPLETED FISCAL YEAR, IF NOT PREVIOUSLY PAID DUE TO EMPLOYEE’S EARLIER
TERMINATION OF EMPLOYMENT.


 


(B)           MEDICAL AND DENTAL INSURANCE BENEFIT CONTINUATION.  FOR THE NUMBER
OF WEEKS WITH RESPECT TO WHICH SUCH ELIGIBLE EMPLOYEE RECEIVES SEVERANCE WHICH
FOLLOW SUCH ELIGIBLE EMPLOYEE’S TERMINATION OF EMPLOYMENT (THE “WELFARE
CONTINUATION PERIOD”), THE ELIGIBLE EMPLOYEE AND SUCH ELIGIBLE EMPLOYEE’S SPOUSE
AND DEPENDENTS (EACH AS DEFINED UNDER THE

 

--------------------------------------------------------------------------------


 


APPLICABLE PROGRAM) SHALL RECEIVE THE FOLLOWING BENEFITS: MEDICAL AND DENTAL
INSURANCE COVERAGES AT THE SAME BENEFIT LEVEL AS PROVIDED TO THE ELIGIBLE
EMPLOYEE IMMEDIATELY PRIOR TO THE CHANGE OF CONTROL, FOR WHICH THE COMPANY WILL
(A) REIMBURSE THE ELIGIBLE EMPLOYEE DURING THE WELFARE CONTINUATION PERIOD OR,
IF SHORTER, THE PERIOD OF ACTUAL COBRA CONTINUATION COVERAGE RECEIVED BY THE
ELIGIBLE EMPLOYEE DURING THE WELFARE CONTINUATION PERIOD, FOR THE EXCESS OF
(X) THE TOTAL AMOUNT OF THE COBRA MEDICAL AND DENTAL INSURANCE PREMIUMS PAYABLE
BY THE ELIGIBLE EMPLOYEE FOR SUCH CONTINUED BENEFITS OVER (Y) THE PREMIUMS THAT
WOULD OTHERWISE HAVE BEEN PAYABLE BY THE ELIGIBLE EMPLOYEE FOR SUCH COVERAGE AS
AN ACTIVE EMPLOYEE OF THE COMPANY (BY REDUCING SUCH PREMIUM OBLIGATIONS BY SUCH
EXCESS) AND (B) PROVIDE SUCH COVERAGE FOR ANY REMAINING PORTION OF THE WELFARE
CONTINUATION PERIOD AT THE SAME COST TO THE ELIGIBLE EMPLOYEE AS IS GENERALLY
PROVIDED TO SIMILARLY SITUATED ACTIVE EMPLOYEES OF THE COMPANY (PROVIDED,
HOWEVER, THAT IF, DURING THE WELFARE CONTINUATION PERIOD, THE ELIGIBLE EMPLOYEE
BECOMES EMPLOYED BY A NEW EMPLOYER, CONTINUING MEDICAL AND DENTAL COVERAGE FROM
THE COMPANY WILL BECOME SECONDARY TO ANY COVERAGE AFFORDED BY THE NEW EMPLOYER
IN WHICH THE ELIGIBLE EMPLOYEE BECOMES ENROLLED).


 


(C)           ACCRUED BENEFITS.  SUCH ELIGIBLE EMPLOYEE SHALL BE ENTITLED TO
RECEIVE ANY UNPAID WEEKLY BASE COMPENSATION THROUGH THE DATE OF SUCH ELIGIBLE
EMPLOYEE’S TERMINATION, ANY BONUS EARNED BUT UNPAID AS OF THE DATE OF SUCH
ELIGIBLE EMPLOYEE’S TERMINATION FOR ANY PREVIOUSLY COMPLETED FISCAL YEAR OF THE
COMPANY, AND ALL COMPENSATION PREVIOUSLY DEFERRED BY SUCH ELIGIBLE EMPLOYEE BUT
NOT YET PAID AS WELL AS THE COMPANY’S MATCHING CONTRIBUTION WITH RESPECT TO SUCH
DEFERRED COMPENSATION WITH RESPECT TO THE YEAR IN WHICH SUCH TERMINATION OF
EMPLOYMENT OCCURS AND ALL ACCRUED INTEREST THEREON.  IN ADDITION, SUCH ELIGIBLE
EMPLOYEE SHALL BE ENTITLED TO PROMPT REIMBURSEMENT OF ANY UNREIMBURSED EXPENSES
PROPERLY INCURRED BY SUCH ELIGIBLE EMPLOYEE IN ACCORDANCE WITH COMPANY POLICIES
PRIOR TO THE DATE OF SUCH ELIGIBLE EMPLOYEE’S TERMINATION.  SUCH ELIGIBLE
EMPLOYEE SHALL ALSO RECEIVE SUCH OTHER BENEFITS, IF ANY, TO WHICH SUCH ELIGIBLE
EMPLOYEE MAY BE ENTITLED PURSUANT TO THE TERMS AND CONDITIONS OF THE EMPLOYEE
COMPENSATION, INCENTIVE, EQUITY, BENEFIT OR FRINGE BENEFIT PLANS, POLICIES OR
PROGRAMS OF THE COMPANY, OTHER THAN ANY COMPANY SEVERANCE POLICY AND AS PROVIDED
IN SECTION 11.


 


(D)           OUTPLACEMENT.  SUCH AN ELIGIBLE EMPLOYEE SHALL BE PROVIDED
PROFESSIONAL OUTPLACEMENT SERVICES BY QUALIFIED CONSULTANTS SELECTED BY THE
COMPANY AT THE EMPLOYER’S COST, AT A BENEFIT LEVEL BASED ON THE ELIGIBLE
EMPLOYEE’S POSITION CLASSIFICATION AS SPECIFIED IN SCHEDULE A ANNEXED HERETO
(BUT FOR NO LONGER THAN THE DATE THE ELIGIBLE EMPLOYEE FIRST OBTAINS FULL-TIME
EMPLOYMENT AFTER THE DATE OF TERMINATION OF EMPLOYMENT).


 


(E)           DISCOUNT.  AT ALL TIMES FROM AND FOLLOWING SUCH ELIGIBLE
EMPLOYEE’S TERMINATION OF EMPLOYMENT DURING WHICH THE EMPLOYEE ALSO MEETS THE
AGE AND SERVICE REQUIREMENTS FOR RETIREMENT ELIGIBILITY PURSUANT TO THE
EMPLOYER’S APPLICABLE PROGRAMS AND POLICIES, THE COMPANY SHALL PROVIDE TO THE
ELIGIBLE EMPLOYEE AND THE ELIGIBLE EMPLOYEE’S SPOUSE AND DEPENDENTS (EACH AS
DEFINED UNDER THE COMPANY’S APPLICABLE POLICIES) ALL MERCHANDISE DISCOUNTS
AVAILABLE TO THE COMPANY’S EMPLOYEES IMMEDIATELY PRIOR TO THE CHANGE OF CONTROL.

 

--------------------------------------------------------------------------------


 


(F)            EQUITY INCENTIVE AWARDS.  ANY TIME PERIODS, CONDITIONS OR
CONTINGENCIES RELATING TO THE EXERCISE OR REALIZATION OF, OR LAPSE OF
RESTRICTIONS UNDER, ANY OUTSTANDING EQUITY INCENTIVE AWARD THEN HELD BY SUCH
ELIGIBLE EMPLOYEE, IF NOT PREVIOUSLY ACCELERATED OR WAIVED PURSUANT TO SECTION
3, SHALL BE AUTOMATICALLY ACCELERATED OR WAIVED EFFECTIVE AS OF THE EFFECTIVE
DATE OF EMPLOYEE’S TERMINATION OF EMPLOYMENT.


 


(G)           RESTRICTIVE COVENANTS.  IN CONSIDERATION OF THE PROVISION OF THE
FOREGOING BENEFITS PROVIDED IN THIS SECTION 2 AND AS OTHERWISE SET FORTH IN THE
PLAN, EMPLOYEE HEREBY AGREES TO BE BOUND BY THE RESTRICTIVE COVENANTS SET FORTH
IN EXHIBIT A ATTACHED HERETO.


 


SECTION 3.               TREATMENT OF EQUITY INCENTIVE AWARDS.  UPON THE
OCCURRENCE OF A CHANGE OF CONTROL DURING THE PERIOD IN WHICH THIS PLAN IS
EFFECTIVE, ANY TIME PERIODS, CONDITIONS OR CONTINGENCIES RELATING TO THE
EXERCISE OR REALIZATION OF, OR LAPSE OF RESTRICTIONS UNDER, ANY OUTSTANDING
EQUITY INCENTIVE AWARD THEN HELD BY THE ELIGIBLE EMPLOYEE SHALL BE AUTOMATICALLY
ACCELERATED OR WAIVED EFFECTIVE AS OF THE DATE OF THE CHANGE OF CONTROL;
PROVIDED, HOWEVER, THAT IN THE EVENT ANY SUCH OUTSTANDING EQUITY INCENTIVE AWARD
IS REPLACED AS OF THE OCCURRENCE OF THE CHANGE OF CONTROL BY COMPARABLE TYPES OF
AWARDS OF GREATER OR AT LEAST SUBSTANTIALLY EQUIVALENT VALUE, AS DETERMINED IN
THE SOLE DISCRETION OF THE ADMINISTRATOR OF THE EQUITY INCENTIVE AWARD PLAN
UNDER WHICH THE OUTSTANDING AWARD WAS GRANTED, NO SUCH AUTOMATIC ACCELERATION OR
WAIVER SHALL OCCUR, EXCEPT TO THE EXTENT THE ADMINISTRATOR OF THE APPLICABLE
EQUITY INCENTIVE AWARD PLAN, IN ITS SOLE DISCRETION, PROVIDES FOR SUCH
ACCELERATION OR WAIVER, OR UNLESS SUCH ACCELERATION OR WAIVER IS EXPRESSLY
PROVIDED FOR IN CONNECTION WITH SUCH REPLACEMENT OR UNDER THE TERMS OF THE
APPLICABLE AWARD AGREEMENT.


 


SECTION 4.               FORM AND TIME OF PAYMENT.  THE CASH SEVERANCE PAY
BENEFITS PAYABLE TO AN ELIGIBLE EMPLOYEE BY HIS OR HER EMPLOYER UNDER SECTION 2
SHALL BE PAID TO SUCH ELIGIBLE EMPLOYEE IN A SINGLE LUMP SUM LESS APPLICABLE
WITHHOLDINGS, EXCEPT AS PROVIDED PURSUANT TO SECTION 5, WITHIN THE LATER OF
(I) 15 BUSINESS DAYS AFTER THE ELIGIBLE EMPLOYEE’S DATE OF TERMINATION OR
(II) THE EXPIRATION OF THE REVOCATION PERIOD, IF APPLICABLE, UNDER THE RELEASE.


 


SECTION 5.               TAX WITHHOLDING AND DEFERRAL.  EACH EMPLOYER SHALL
WITHHOLD FROM ANY AMOUNT PAYABLE TO AN ELIGIBLE EMPLOYEE PURSUANT TO THIS PLAN,
AND SHALL REMIT TO THE APPROPRIATE GOVERNMENTAL AUTHORITY, ANY INCOME,
EMPLOYMENT OR OTHER TAX THE EMPLOYER IS REQUIRED BY APPLICABLE LAW TO SO
WITHHOLD FROM AND REMIT ON BEHALF OF SUCH ELIGIBLE EMPLOYEE.  NOTWITHSTANDING
ANY OTHER PROVISION OF THIS PLAN OR CERTAIN COMPENSATION AND BENEFIT PLANS OF
THE EMPLOYER, ANY PAYMENTS OR BENEFITS DUE UNDER THIS PLAN OR SUCH EMPLOYER
COMPENSATION AND BENEFIT PLANS UPON OR IN CONNECTION WITH A TERMINATION OF
EMPLOYEE’S EMPLOYMENT SHALL BE DEFERRED AND PAID NO EARLIER THAN SIX MONTHS
FOLLOWING SUCH TERMINATION OF EMPLOYEE’S EMPLOYMENT, IF, AND ONLY TO THE EXTENT,
REQUIRED TO COMPLY WITH SECTION 409A OF THE CODE.

 

--------------------------------------------------------------------------------


 


SECTION 6.               LIMITATION OF CERTAIN PAYMENTS.


 


(A)           IN THE EVENT THE EMPLOYER DETERMINES, BASED UPON THE ADVICE OF THE
INDEPENDENT PUBLIC ACCOUNTANTS FOR THE EMPLOYER, THAT PART OR ALL OF THE
CONSIDERATION, COMPENSATION OR BENEFITS TO BE PAID TO EMPLOYEE UNDER THIS PLAN
CONSTITUTE “PARACHUTE PAYMENTS” UNDER SECTION 280G(B)(2) OF THE CODE, AS
AMENDED, THEN, IF THE AGGREGATE PRESENT VALUE OF SUCH PARACHUTE PAYMENTS,
SINGULARLY OR TOGETHER WITH THE AGGREGATE PRESENT VALUE OF ANY CONSIDERATION,
COMPENSATION OR BENEFITS TO BE PAID TO EMPLOYEE UNDER ANY OTHER PLAN,
ARRANGEMENT OR AGREEMENT WHICH CONSTITUTE “PARACHUTE PAYMENTS” (COLLECTIVELY,
THE “PARACHUTE AMOUNT”) EXCEEDS 2.99 TIMES THE EMPLOYEE’S “BASE AMOUNT”, AS
DEFINED IN SECTION 280G(B)(3) OF THE CODE (THE “EMPLOYEE BASE AMOUNT”), THE
AMOUNTS CONSTITUTING “PARACHUTE PAYMENTS” WHICH WOULD OTHERWISE BE PAYABLE TO OR
FOR THE BENEFIT OF EMPLOYEE SHALL BE REDUCED TO THE EXTENT NECESSARY SO THAT THE
PARACHUTE AMOUNT IS EQUAL TO 2.99 TIMES THE EMPLOYEE BASE AMOUNT (THE “REDUCED
AMOUNT”).


 


(B)           IF THE DETERMINATION MADE PURSUANT TO CLAUSE (A) OF THIS SECTION 6
RESULTS IN A REDUCTION OF THE PAYMENTS THAT WOULD OTHERWISE BE PAID TO EMPLOYEE
EXCEPT FOR THE APPLICATION OF CLAUSE (A) OF THIS SECTION 6, EMPLOYEE MAY THEN
ELECT, IN HIS SOLE DISCRETION, WHICH AND HOW MUCH OF ANY PARTICULAR ENTITLEMENT
SHALL BE ELIMINATED OR REDUCED AND SHALL ADVISE THE EMPLOYER IN WRITING OF HIS
ELECTION WITHIN TEN DAYS OF THE DETERMINATION OF THE REDUCTION IN PAYMENTS.  IF
NO SUCH ELECTION IS MADE BY EMPLOYEE WITHIN SUCH TEN-DAY PERIOD, THE EMPLOYER
MAY ELECT WHICH AND HOW MUCH OF ANY ENTITLEMENT SHALL BE ELIMINATED OR REDUCED
AND SHALL NOTIFY EMPLOYEE PROMPTLY OF SUCH ELECTION.  WITHIN TEN DAYS FOLLOWING
SUCH DETERMINATION AND THE ELECTIONS HEREUNDER, THE EMPLOYER SHALL PAY TO OR
DISTRIBUTE TO OR FOR THE BENEFIT OF EMPLOYEE SUCH AMOUNTS AS ARE THEN DUE TO
EMPLOYEE UNDER THIS PLAN AND SHALL PROMPTLY PAY TO OR DISTRIBUTE TO OR FOR THE
BENEFIT OF EMPLOYEE IN THE FUTURE SUCH AMOUNTS AS BECOME DUE TO EMPLOYEE
PURSUANT TO THIS PLAN.


 


(C)           AS A RESULT OF THE UNCERTAINTY IN THE APPLICATION OF SECTION 280G
OF THE CODE AT THE TIME OF A DETERMINATION HEREUNDER, IT IS POSSIBLE THAT
PAYMENTS WILL BE MADE BY THE EMPLOYER WHICH SHOULD NOT HAVE BEEN MADE UNDER
CLAUSE (A) OF THIS SECTION 6 (“OVERPAYMENT”) OR THAT ADDITIONAL PAYMENTS WHICH
ARE NOT MADE BY THE EMPLOYER PURSUANT TO CLAUSE (A) OF THIS SECTION 6 SHOULD
HAVE BEEN MADE (“UNDERPAYMENT”).  IN THE EVENT THAT THERE IS A FINAL
DETERMINATION BY THE INTERNAL REVENUE SERVICE, OR A FINAL DETERMINATION BY A
COURT OF COMPETENT JURISDICTION, THAT AN OVERPAYMENT HAS BEEN MADE, ANY SUCH
OVERPAYMENT SHALL BE REPAID BY THE EMPLOYEE TO THE EMPLOYER TOGETHER WITH
INTEREST AT THE APPLICABLE FEDERAL RATE PROVIDED FOR IN SECTION 7872(F)(2) OF
THE CODE.  IN THE EVENT THAT THERE IS A FINAL DETERMINATION BY THE INTERNAL
REVENUE SERVICE, A FINAL DETERMINATION BY A COURT OF COMPETENT JURISDICTION OR A
CHANGE IN THE PROVISIONS OF THE CODE OR REGULATIONS PURSUANT TO WHICH AN
UNDERPAYMENT ARISES UNDER THIS PLAN, ANY SUCH UNDERPAYMENT SHALL BE PROMPTLY
PAID BY THE EMPLOYER TO OR FOR THE BENEFIT OF EMPLOYEE, TOGETHER WITH INTEREST
AT THE APPLICABLE FEDERAL RATE PROVIDED FOR IN SECTION 7872(F)(2) OF THE CODE.

 

--------------------------------------------------------------------------------


 


SECTION 7.               PLAN ADMINISTRATION.  THIS PLAN SHALL BE ADMINISTERED
BY THE COMPENSATION COMMITTEE OF THE BOARD.  THE COMMITTEE SHALL HAVE
DISCRETIONARY AND FINAL AUTHORITY TO INTERPRET AND IMPLEMENT THE PROVISIONS OF
THIS PLAN AND TO DETERMINE ELIGIBILITY FOR BENEFITS UNDER THE PLAN.  THE
COMMITTEE SHALL PERFORM ALL OF THE DUTIES AND EXERCISE ALL OF THE POWERS AND
DISCRETION THAT THE COMMITTEE DEEMS NECESSARY OR APPROPRIATE FOR THE PROPER
ADMINISTRATION OF THIS PLAN.  EVERY INTERPRETATION, CHOICE, DETERMINATION OR
OTHER EXERCISE BY THE COMMITTEE OF ANY POWER OR DISCRETION GIVEN EITHER
EXPRESSLY OR BY IMPLICATION TO IT SHALL BE CONCLUSIVE AND BINDING UPON ALL
PARTIES HAVING OR CLAIMING TO HAVE AN INTEREST UNDER THIS PLAN OR OTHERWISE
DIRECTLY OR INDIRECTLY AFFECTED BY SUCH ACTION, WITHOUT RESTRICTION, HOWEVER,
UPON THE RIGHT OF THE COMMITTEE TO RECONSIDER OR REDETERMINE SUCH ACTION.  THE
COMMITTEE MAY ADOPT SUCH RULES AND REGULATIONS FOR THE ADMINISTRATION OF THIS
PLAN AS ARE CONSISTENT WITH THE TERMS HEREOF, AND SHALL KEEP ADEQUATE RECORDS OF
ITS PROCEEDINGS AND ACTS.  THE COMMITTEE MAY EMPLOY SUCH AGENTS, ACCOUNTANTS AND
LEGAL COUNSEL (WHO MAY BE AGENTS, ACCOUNTANTS AND LEGAL COUNSEL FOR AN EMPLOYER)
AS MAY BE APPROPRIATE FOR THE ADMINISTRATION OF THE PLAN.  ALL REASONABLE
ADMINISTRATION EXPENSES INCURRED BY THE COMMITTEE IN CONNECTION WITH THE
ADMINISTRATION OF THE PLAN SHALL BE PAID BY THE EMPLOYER.


 


SECTION 8.               CLAIMS PROCEDURE.  IF ANY PERSON (HEREINAFTER CALLED
THE “CLAIMANT”) FEELS HE OR SHE IS BEING DENIED A BENEFIT TO WHICH HE OR SHE IS
ENTITLED UNDER THIS PLAN, SUCH CLAIMANT MAY FILE A WRITTEN CLAIM FOR SAID
BENEFIT WITH THE CHAIRMAN OF THE COMMITTEE.  WITHIN 60 DAYS OF THE RECEIPT OF
SUCH CLAIM THE COMMITTEE SHALL DETERMINE AND NOTIFY THE CLAIMANT AS TO WHETHER
HE OR SHE IS ENTITLED TO SUCH BENEFIT.  SUCH NOTIFICATION SHALL BE IN WRITING
AND, IF DENYING THE CLAIM FOR BENEFIT, SHALL SET FORTH THE SPECIFIC REASON OR
REASONS FOR THE DENIAL, MAKE SPECIFIC REFERENCE TO THE PERTINENT PLAN
PROVISIONS, AND ADVISE THE CLAIMANT THAT HE OR SHE MAY, WITHIN 60 DAYS OF THE
RECEIPT OF SUCH NOTICE, REQUEST IN WRITING TO APPEAR BEFORE THE COMMITTEE OR ITS
DESIGNATED REPRESENTATIVE FOR A HEARING TO REVIEW SUCH DENIAL.  ANY SUCH HEARING
SHALL BE SCHEDULED AT THE MUTUAL CONVENIENCE OF THE COMMITTEE OR ITS DESIGNATED
REPRESENTATIVE AND THE CLAIMANT, AND AT SUCH HEARING THE CLAIMANT AND/OR HIS OR
HER DULY AUTHORIZED REPRESENTATIVE MAY EXAMINE ANY RELEVANT DOCUMENTS AND
PRESENT EVIDENCE AND ARGUMENTS TO SUPPORT THE GRANTING OF THE BENEFIT BEING
CLAIMED.  THE FINAL DECISION OF THE COMMITTEE WITH RESPECT TO THE CLAIM BEING
REVIEWED SHALL BE MADE WITHIN 60 DAYS FOLLOWING THE HEARING THEREON, AND THE
COMMITTEE SHALL IN WRITING NOTIFY THE CLAIMANT OF ITS FINAL DECISION, AGAIN
SPECIFYING THE REASONS THEREFOR AND THE PERTINENT PLAN PROVISIONS UPON WHICH
SUCH DECISION IS BASED.  THE FINAL DECISION OF THE COMMITTEE SHALL BE CONCLUSIVE
AND BINDING UPON ALL PARTIES HAVING OR CLAIMING TO HAVE AN INTEREST IN THE
MATTER BEING REVIEWED.


 


SECTION 9.               PLAN AMENDMENT AND TERMINATION.  THE COMPANY SHALL HAVE
THE RIGHT AND POWER AT ANY TIME AND FROM TIME TO TIME TO AMEND THIS PLAN, IN
WHOLE OR IN PART, BY WRITTEN DOCUMENT EXECUTED BY ITS DULY AUTHORIZED
REPRESENTATIVE AND AT ANY TIME TO TERMINATE THIS PLAN; PROVIDED, HOWEVER, THAT
NO SUCH AMENDMENT OR TERMINATION SHALL REDUCE THE AMOUNT OF SEVERANCE PAY
PAYABLE UNDER THIS PLAN TO A FORMER EMPLOYEE WHOSE EMPLOYMENT WITH AN EMPLOYER
TERMINATED PRIOR TO THE DATE OF SUCH AMENDMENT OR TERMINATION, OR DEFER THE DATE
FOR THE PAYMENT OF SUCH FORMER EMPLOYEE’S BENEFIT HEREUNDER EXCEPT AS PROVIDED
PURSUANT TO SECTION 5, WITHOUT THE CONSENT OF SUCH FORMER EMPLOYEE.  ANY
PROVISION OF THIS PLAN TO THE CONTRARY NOTWITHSTANDING, ANY ACTION TO AMEND OR
TERMINATE THIS PLAN ON OR AFTER THE DATE ON WHICH A CHANGE OF CONTROL OCCURS
SHALL NOT BE EFFECTIVE PRIOR TO THE END OF THE TWO-YEAR PERIOD BEGINNING ON THE
EFFECTIVE DATE OF THE CHANGE OF CONTROL.

 

--------------------------------------------------------------------------------


 


SECTION 10.             NATURE OF PLAN AND RIGHTS.  THIS PLAN IS AN UNFUNDED
EMPLOYEE WELFARE BENEFIT PLAN AND NO PROVISION OF THIS PLAN SHALL BE DEEMED OR
CONSTRUED TO CREATE A TRUST FUND OF ANY KIND OR TO GRANT A PROPERTY INTEREST OF
ANY KIND TO ANY EMPLOYEE OR FORMER EMPLOYEE.  ANY PAYMENT WHICH BECOMES DUE
UNDER THIS PLAN TO AN ELIGIBLE EMPLOYEE SHALL BE MADE BY HIS OR HER EMPLOYER OUT
OF ITS GENERAL ASSETS, AND THE RIGHT OF ANY ELIGIBLE EMPLOYEE TO RECEIVE A
PAYMENT HEREUNDER FROM HIS OR HER EMPLOYER SHALL BE NO GREATER THAN THE RIGHT OF
ANY UNSECURED GENERAL CREDITOR OF SUCH EMPLOYER.


 


SECTION 11.             ENTIRE AGREEMENT; OFFSET; MODIFICATION.


 


(A)           THIS PLAN CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE PARTIES
AND, EXCEPT AS EXPRESSLY PROVIDED HEREIN, SUPERSEDES THE PROVISIONS OF ALL OTHER
PRIOR AGREEMENTS EXPRESSLY CONCERNING THE PAYMENT OF SEVERANCE BENEFITS UPON A
TERMINATION OF EMPLOYMENT OF AN EMPLOYEE IN CONNECTION WITH OR FOLLOWING A
CHANGE OF CONTROL (THE “PRIOR AGREEMENTS”).  IN ALL OTHER RESPECTS, ANY PRIOR
AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT, INCLUDING WITH RESPECT TO ANY
AMOUNTS PAYABLE OR BENEFITS TO BE PROVIDED PRIOR TO AND OTHERWISE NOT IN
CONNECTION WITH A CHANGE OF CONTROL; PROVIDED, THAT IN NO EVENT SHALL PAYMENTS
OR BENEFITS PROVIDED PURSUANT TO ANY PRIOR AGREEMENT OR ANY OTHER SEVERANCE
AGREEMENT OR POLICY ENTITLE EMPLOYEE TO A DUPLICATION OF PAYMENTS AND BENEFITS
PURSUANT TO THIS PLAN AND, IN THE EVENT OF AN ANTICIPATORY TERMINATION, ANY
AMOUNT PAYABLE HEREUNDER SHALL BE OFFSET AND REDUCED BY THE AMOUNT OF ANY
TERMINATION PAYMENTS OR BENEFITS PREVIOUSLY PROVIDED TO EMPLOYEE UNDER ANY PRIOR
AGREEMENT.


 


(B)           EXCEPT AS EXPRESSLY PROVIDED HEREIN, THIS PLAN SHALL NOT INTERFERE
IN ANY WAY WITH THE RIGHT OF THE COMPANY TO REDUCE EMPLOYEE’S COMPENSATION OR
OTHER BENEFITS OR TERMINATE EMPLOYEE’S EMPLOYMENT, WITH OR WITHOUT CAUSE.  ANY
RIGHTS THAT EMPLOYEE SHALL HAVE IN THAT REGARD SHALL BE AS SET FORTH IN ANY
APPLICABLE EMPLOYMENT AGREEMENT BETWEEN EMPLOYEE AND THE COMPANY.


 


SECTION 12.             SPENDTHRIFT PROVISION.  NO RIGHT OR INTEREST OF AN
ELIGIBLE EMPLOYEE UNDER THIS PLAN MAY BE ASSIGNED, TRANSFERRED OR ALIENATED, IN
WHOLE OR IN PART, EITHER DIRECTLY OR BY OPERATION OF LAW, AND NO SUCH RIGHT OR
INTEREST SHALL BE LIABLE FOR OR SUBJECT TO ANY DEBT, OBLIGATION OR LIABILITY OF
SUCH ELIGIBLE EMPLOYEE.


 


SECTION 13.             APPLICABLE LAW.  THIS PLAN SHALL BE GOVERNED AND
CONSTRUED IN ACCORDANCE WITH APPLICABLE FEDERAL LAW.


 


SECTION 14.             EFFECTIVENESS.  THIS PLAN SHALL BE EFFECTIVE AS OF THE
DATE OF ADOPTION BY THE BOARD AND SHALL REMAIN IN EFFECT UNTIL TERMINATED
PURSUANT TO SECTION 9 OF THIS PLAN.


 

IN WITNESS WHEREOF, this Plan has been executed this 1st day of April, 2005, to
be effective as of April 1, 2005.

 

--------------------------------------------------------------------------------


 

 

 

THE NEIMAN MARCUS GROUP, IN.C

 

 

 

 

By:

/s/ Nelson a. Bangs

 

 

 

Nelson A. Bangs

 

 

Senior Vice President & General Counsel

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Position Classification

 

“Minimum Weeks
of Severance”
(for under 2
Years of Service)

 

“Additional Weeks
of Severance”
(for each year over 2
Years of Service)

 

“Maximum
Weeks of
Severance”

 

Outplacement
Benefit Level

* Div. SVP (Benefit Levels 57, 47, 45);
* NMG Officer (Benefit Levels 56, 53)

 

16

 

4

 

52

 

Executive

Div. VP (Benefit Levels 54, 56, 44, 46)

 

12

 

3

 

52

 

Executive

NMG or Div. Director (Benefit Levels 53, 43)

 

10

 

3

 

36

 

Executive

All Other Exempt (Benefit Levels 52, 42, 51)

 

8

 

2

 

26

 

2-Day Workshop

Hourly (Benefit Levels 50, 40)

 

6

 

2

 

26

 

2-Day Workshop

 

--------------------------------------------------------------------------------

* The division and subsidiary Senior Vice Presidents and Officers of the Company
that are eligible to receive benefits under this Plan are those individuals who
are not otherwise entitled to receive benefits under The Neiman Marcus Group,
Inc. Executive Change of Control Severance Plan.

 

--------------------------------------------------------------------------------


 

Exhibit A

 

CONFIDENTIALITY AND RESTRICTIVE COVENANTS

 

I.              Employee acknowledges and agrees that (a) the Company is engaged
in a highly competitive business; (b) the Company has expended considerable time
and resources to develop goodwill with its customers, vendors, and others, and
to create, protect, and exploit Confidential Information (as defined in Section
V below); (c) the Company must continue to prevent the dilution of its goodwill
and unauthorized use or disclosure of its Confidential Information to avoid
irreparable harm to its legitimate business interests; (d) in the specialty
retail business, Employee’s participation in or direction of the Company’s
day-to-day operations and strategic planning are and will be an integral part of
the Company’s continued success and goodwill; (e) given Employee’s position and
responsibilities, Employee necessarily will be creating Confidential Information
that belongs to the Company and enhances the Company’s goodwill, and in carrying
out Employee’s responsibilities Employee in turn will be relying on the
Company’s goodwill and the disclosure by the Company to him of Confidential
Information; (f) Employee will have access to Confidential Information that
could be used by any competitor of the Company in a manner that would
irreparably harm the Company’s competitive position in the marketplace and
dilute its goodwill; and (g) Employee necessarily would use or disclose
Confidential Information if Employee were to engage in competition with the
Company.  The Company acknowledges and agrees that Employee must have and
continue to have throughout Employee’s employment the benefits and use of its
goodwill and Confidential Information in order to properly carry out Employee’s
responsibilities.  The Company accordingly promises upon execution and delivery
of the Plan to provide Employee immediate access to new and additional
Confidential Information and authorize him to engage in activities that will
create new and additional Confidential Information.  The Company and Employee
thus acknowledge and agree that upon execution and delivery of the Plan Employee
(x) has received, will receive, and will continue to receive, Confidential
Information that is unique, proprietary, and valuable to the Company, (y) has
created, will create, and will continue to create, Confidential Information that
is unique, proprietary, and valuable to the Company, and (z) has benefited, will
benefit, and will continue to benefit, including without limitation by way of
increased earnings and earning capacity, from the goodwill the Company has
generated and from the Confidential Information.  Accordingly, Employee
acknowledges and agrees that at all times during Employee’s employment by the
Company and thereafter:

 

(i)            all Confidential Information shall remain and be the sole and
exclusive property of the Company;

 

(ii)           Employee will protect and safeguard all Confidential Information;

 

(iii)          Employee will hold all Confidential Information in strictest
confidence and not, directly or indirectly, disclose or divulge any Confidential
Information to any person other than an officer, director, or employee of the
Company to the extent necessary for the proper performance of Employee’s
responsibilities unless authorized to do so by the Company or compelled to do so
by law or valid legal process;

 

--------------------------------------------------------------------------------


 

(iv)          if Employee believes Employee is compelled by law or valid legal
process to disclose or divulge any Confidential Information, Employee will
notify the Company in writing sufficiently in advance of any such disclosure to
allow the Company the opportunity to defend, limit, or otherwise protect its
interests against such disclosure;

 

(v)           at the end of Employee’s employment with the Company for any
reason or at the request of the Company at any time, Employee will return to the
Company all Confidential Information and all copies thereof, in whatever
tangible form or medium (including electronic); and

 

(vi)          absent the promises and representations of Employee in this
Section I and in Section II below, the Company would require him immediately to
return any tangible Confidential Information in Employee’s possession, would not
provide Employee with new and additional Confidential Information, would not
authorize Employee to engage in activities that will create new and additional
Confidential Information, and would not enter or have entered into the Plan.

 

II.            In consideration of the Company’s promises to provide Employee
with new and additional Confidential Information and to authorize him to engage
in activities that will create new and additional Confidential Information upon
execution and delivery of the Plan, and the other promises and undertakings of
the Company in the Plan, Employee agrees that, while Employee is employed by the
Company and for a period of 12 months following the end of that employment for
any reason, Employee shall not engage in any of the following activities (the
“Restricted Activities”):

 

(a)           Employee will not directly or indirectly disparage the Company or
its Affiliates, any products, services, or operations of the Company or its
Affiliates, or any of the former, current, or future officers, directors, or
employees of the Company or its Affiliates;

 

(b)           Employee will not, whether on Employee’s own behalf or on behalf
of any other individual, partnership, firm, corporation or business
organization, either directly or indirectly solicit, induce, persuade, or
entice, or endeavor to solicit, induce, persuade, or entice, any person who is
then employed by or otherwise engaged to perform services for the Company or its
Affiliates to leave that employment or cease performing those services; and

 

(c)           Employee will not, whether on Employee’s own behalf or on behalf
of any other individual, partnership, firm, corporation or business
organization, either directly or indirectly, solicit, induce, persuade, or
entice, or endeavor to solicit, induce, persuade, or entice, any person who is
then a customer, supplier, or vendor of the Company or any of its Affiliates to
cease being a customer, supplier, or vendor of the Company or any of its
Affiliates or to divert all or any part of such person’s or entity’s business
from the Company or any of its Affiliates.

 

Employee acknowledges and agrees that the restrictions contained in this Section
II are ancillary to an otherwise enforceable agreement, including without
limitation the mutual promises and undertakings set forth in Section II; that
the Company’s promises and undertakings set forth in Section II, and Employee’s
position and responsibilities with the Company, give rise to the Company’s
interest in restricting Employee’s post-employment activities; that such

 

A-2

--------------------------------------------------------------------------------


 

restrictions are designed to enforce Employee’s promises and undertakings set
forth in this Section II and Employee’s common-law obligations and duties owed
to the Company; that the restrictions are reasonable and necessary, are valid
and enforceable under Texas law, and do not impose a greater restraint than
necessary to protect the Company’s goodwill, Confidential Information, and other
legitimate business interests; that Employee will immediately notify the Company
in writing should Employee believe or be advised that the restrictions are not
valid or enforceable under Texas law or the law of any other state that Employee
contends or is advised is applicable; that the mutual promises and undertakings
of the Company and Employee under Section I and Section II are not contingent on
the duration of Employee’s employment with the Company; and that absent the
promises and representations made by Employee in Section I and Section II, the
Company would require him to return any Confidential Information in Employee’s
possession, would not provide Employee with new and additional Confidential
Information, would not authorize Employee to engage in activities that will
create new and additional Confidential Information, and would not enter or have
entered into the Plan.

 

III.           Employee acknowledges and agrees that the Company would not have
an adequate remedy at law and would be irreparably harmed in the event that any
of the provisions of Section I or Section II were not performed in accordance
with their specific terms or were otherwise breached.  Accordingly, Employee
agrees that the Company shall be entitled to equitable relief, including
preliminary and permanent injunctions and specific performance, in the event
Employee breaches or threatens to breach any of the provisions of such Sections,
without the necessity of posting any bond or proving special damages or
irreparable injury.  Such remedies shall not be deemed to be the exclusive
remedies for a breach or threatened breach of the provisions of Section I or
Section II by Employee, but shall be in addition to all other remedies available
to the Company at law or equity.  Employee acknowledges and agrees that the
Company shall be entitled to recover its attorneys’ fees, expenses, and court
costs, in addition to any other remedies to which it may be entitled, in the
event Employee breaches the provisions of Section I or Section II.  Employee
acknowledges and agrees that no breach by the Company of this Plan or failure to
enforce or insist on its rights under this Plan shall constitute a waiver or
abandonment of any such rights or defense to enforcement of such rights.

 

IV.           If the provisions of Section I or Section II are ever deemed by a
court to exceed the limitations permitted by applicable law, Employee and the
Company agree that such provisions shall be, and are, automatically reformed to
the maximum limitations permitted by such law.

 

V.            Definitions:

 

“Confidential Information” shall mean, without limitation, all documents or
information, in whatever form or medium, concerning or evidencing sales; costs;
pricing; strategies; forecasts and long range plan; financial and tax
information; personnel information; business, marketing and operational
projections, plans and opportunities; and customer, vendor, and supplier
information; but excluding any such information that is or becomes generally
available to the public other than as a result of any breach of Section I or
Section II above or other unauthorized disclosure by Employee.

 

A-3

--------------------------------------------------------------------------------